Citation Nr: 1611950	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from July 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter is now handled by the RO in Cleveland, Ohio.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In September 2013, the Board remanded these claims for additional development.  The issues of entitlement to service connection for a low back disorder and a bilateral leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral knee disorder is not causally or etiologically due to service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  Therefore, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are associated with the claims file, as are post-service private treatment records, and VA examination and treatment records.  Virtual VA and VBMS records were also reviewed.  There is no indication that there are any other outstanding pertinent documents or records that have not been obtained or that are not adequately addressed in documents or records contained within the claims file.  The Board notes that the Veteran has asserted that there are missing records that document his in-service injury.  Although these records are requested on remand for the Veteran's remaining claims, the claim for a bilateral knee disorder is being denied for failure to submit evidence of a nexus between his in-service injury and his post-service disorder.  For purposes of this decision, the Board is assuming that the Veteran had an in-service injury.  Therefore, further delay to obtain these in-service records for the Veteran's knee disorder is not necessary, as they would only provide assistance in proving an in-service injury occurred, which has already been established for purposes of this decision.

In September 2013, the Board remanded these claims to afford the Veteran a VA examination.  The Veteran was afforded a VA examination for his knees in January 2014.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Bilateral Knee Disorder

The Veteran seeks entitlement to service connection for a bilateral knee disorder.  He asserts his knee disorder is a result of an in-service injury that occurred during service.  The Veteran states during the late summer of 1964, while stationed in Alaska, he was on the back of a flatbed truck with a 650-pound heater.  The driver turned sharply, causing him to slide off the truck, where the heater landed on him and he was knocked unconscious.  He asserts he suffered injuries to his back, knees and legs.  See May 2010 statement from E.M.


Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Facts

The Veteran's service records were reviewed.  His entrance examination from July 1962 did not note any lower extremity abnormalities.  There were no complaints, treatment or diagnoses of knee disorders during service.  

The Veteran stated he did not have any employment physicals, insurance examinations, private physicians or hospital treatment since his military service.  See March 2008 statement.

A January 2010 VA treatment note indicates the Veteran complained of knee pain from an accident in 1964.  No diagnosis was made at that time.

In May 2010, a fellow service member submitted a statement detailing the Veteran's accident during service.  See May 2010 statement from E.M.  The service member indicated that after the accident, the Veteran was administered emergency aid and flown to Ketchikan Community Hospital.  He later returned to the Air Station on crutches and continued drug therapy for several weeks.  He also noted that the Veteran could not be assigned to work because of the pain in his legs.

An additional service member submitted a statement in March 2013, indicating that the Veteran was injured during service while riding on the back of a truck.  The service member indicated that they took a sharp turn and a large, metal scrap heating duct fell off the truck.  He stated he did not know if it landed on the Veteran or not, but that he noticed the Veteran's arm was skinned.  See March 2013 statement from C.W.

A November 2013 VA treatment note indicates the Veteran complained of knee pain.  It was noted that physical therapy had been ordered but not completed.

The Veteran was afforded a VA examination in January 2014.  It was noted that the Veteran had a diagnosis of bilateral osteoarthritis.  The Veteran's history of falling off the back of a truck during service with a 650-pound heater was noted.  The examiner stated the Veteran indicated he was taken to the hospital but was unconscious.  The Veteran reported that he was treated with medication and crutches.  Currently, the Veteran complained of pains in the knees with prolonged walking, standing, and stair climbing.  After examination, the examiner opined that it is less likely than not that any current bilateral knee disorder is related to the reported injuries sustained in the accident during service, or due to any other event during service.  The examiner opined that the Veteran's current bilateral knee disorder was more likely than not related to normal age progression and deconditioning.  The examiner explained that the Veteran's x-rays were consistent with normal age progression, with osteoarthritis bilaterally.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of bilateral osteoarthritis.  See January 2014 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

The Veteran has submitted competent and credible evidence that he suffered from an in-service injury in approximately 1964.  As noted, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that the Veteran slid off a truck during service and was injured by a heavy heater.  As such, Shedden element (2) has been satisfied.  See Shedden, supra.

Unfortunately, the Board finds that element (3) under Shedden, nexus, has not been satisfied.  The January 2014 VA examiner opined that it is less likely than not that any current bilateral knee disorder is related to the reported injuries sustained in the accident during service, or due to any other event during service, and more likely due to normal age progression and deconditioning.  The examiner explained that the Veteran's x-rays were consistent with normal age progression.  The Board finds this opinion to be highly probative.  The opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  There are no medical opinions to the contrary, of record.

Furthermore, the evidence does not demonstrate that the Veteran suffered from osteoarthritis during his period of active duty service or within one year following discharge.  As such, continuity of symptomatology is also not established. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his bilateral knee disorder.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his joint pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the service treatment records, post-service treatment records, and the negative VA medical opinion cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

There is no probative evidence of record that establishes the Veteran's bilateral knee disorder is the result of active duty service.  As noted above, there is no evidence that the Veteran's bilateral knee disorder can be linked to his period of active duty, or within a year of discharge. 

In summary, although the Veteran was involved in an accident during service, the weight of the evidence reflects that the Veteran did not develop bilateral osteoarthritis of the knees until many years after service.  There were no documented symptoms or diagnosis of osteoarthritis during service. Furthermore, a VA examiner has opined that the Veteran's osteoarthritis is less likely than not due to service, to include his in-service accident, and is more likely due to normal aging.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral knee disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for a bilateral leg disorder and a low back disorder.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the Board notes that although the Veteran was afforded multiple VA examinations for his knees, these examinations do not indicate whether the Veteran has a current diagnosis of a bilateral leg disorder.  The Veteran has asserted that the in-service injury he sustained not only affected his knees, but his legs as well.  A November 2013 VA outpatient note indicates the Veteran suffers from low back pain with radiation into his legs.  It was noted that the Veteran believed he had a pinched nerve as a result of his back disorder.  On remand, the Veteran's diagnosis should be clarified, and if any current bilateral leg disorder is diagnosed, a medical opinion regarding the nature and etiology of the disorder should be obtained, to include whether it is secondary to a low back disorder.

Regarding the Veteran's low back disorder, although the Veteran was afforded a VA examination in October 2013, the Board finds the medical opinion provided is insufficient.  The October 2013 VA examiner stated that there was "no documented fracture or surgery in service," and due to the "length of time and lack of nexus, any relationships of the current back condition to the remoted injury is less likely as not the cause of his current back complaints."  The Board finds this opinion to be confusing and inadequate.  Importantly, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  As such, the Board finds a remand is necessary to obtain a medical opinion that addresses this evidence.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Any updated treatment records should be obtained and associated with the claims file.  The Board notes that the Veteran asserts several in-service treatment records have not been obtained.  See March 2014 statement.  Attempts should be made to obtain these records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following service records:  any accident incident reports and medical flight logs to/from Ketchikan General Hospital for the year 1964, pertaining to the Veteran's reported in-service accident.

If no further records are available, properly document a negative response in the file.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for a bilateral leg disorder.  All indicated tests and studies should be accomplished, to include neurological testing, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All current leg disorders, to include neurological disorders, should be diagnosed.

For each diagnosed leg disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's leg disorder is causally or etiologically due to service, to include the in-service injury, or began within one year of discharge from service; and,

b) that the Veteran's leg disorder is proximately due to or aggravated (beyond a natural progression) by his low back disorder.

The examiner must offer comments and opinion on the Veteran's assertion that he might have a pinched nerve as a result of his low back disorder, and/or that his current diagnoses are due to the injury he sustained to his bilateral legs during service.

For purposes of this opinion, the VA examiner should assume that the in-service accident occurred.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his bilateral leg disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Obtain an addendum opinion for the Veteran's claimed low back disorder.  

If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  

The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's low back disorder is in any way causally or etiologically related to his active service, to include the in-service injury.

For purposes of this opinion, the VA examiner should assume that the in-service accident occurred.

In particular, review the lay statements as they relate to the development of his low back disorder and provide information as to how the statements comport with generally accepted medical norms. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
 
5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

6.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


